Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via email dated 08 March 2022 by Applicant’s Attorney Ian McGinn. 

The application has been amended as follows: 
Claims: 
1. 	(Currently Amended) A wire harness production supporting device, which is configured to produce a wire harness by in turn laying out a plurality of electric wires on a wire laying out drawing on a plurality of display devices, comprising: 
a time recording memory section configured to, each time one of the plurality of electric wires is laid out, store a time at which the one of the plurality of electric wires has been laid out, in a storing section; 
a progress status administrating and displaying control section configured to obtain a progress status of the production of the wire harness based on the time at which the one of the plurality of electric wires has been laid out having been stored in the storing section; 
the display, an identification code of the one of the plurality of electric wires to be laid out; 
an identification code reading-in reader configured to read-in the identification code of the one of the plurality of electric wires to be laid out, each of the plurality of electric wires to be laid out being fitted with a respective identification mark hereon; [[and]]
a continuity checking section that is configured to perform a continuity checking processing on the plurality of electric wires to be laid out after the identification code reading-in reader reads the identification code, wherein the time recording section is configured to store, in the storing section, a time at which the continuity checking processing of the one of the plurality of electric wires to be laid out with the continuity checking section has been completed; and  
a correspondence decision control section that is configured to judge as to whether the respective identification mark and the respective identification code of each of the plurality of electric wires to be laid out having been read-in by the identification code reading-in reader are in correspondence with each other, 
wherein, when the correspondence decision control section judges the respective identification mark corresponds to the respective identification code, the time recording section is configured to store, in the storing section, a time at which the identification mark has been read or a time at which a of the correspondence has been made.

2. 	(Canceled)

3.	(Currently Amended) The wire harness production supporting device according to claim 1, further comprising: 
the [[a]] display device configured to display the wire laying out drawing, wherein the identification code presenter is configured to include a code displaying section that is configured to in turn display the respective identification codes of the plurality of electric wires to be laid out on the display device in accordance with a wire laying out order of the plurality of electric wires to be laid out.

4.	(Currently Amended) The wire harness production supporting device according to claim 3, wherein the respective identification codes of the plurality of electric wires to be laid out comprise bar codes or two-dimensional codes, and the identification code reading-in reader comprises a code reader, that is configured to be able to read in the bar codes or the two- dimensional codes.

5. 	(Canceled)

6. 	(Currently Amended) The wire harness production supporting device according to claim 1, further comprising: 
an administrating display device, that is configured to display a progress status, wherein the progress status administrating and displaying section is configured to display a progress status display screen including a proportion of a number of the electric wires laid out to a total number of the electric wires to be laid out, on the administrating display device.

7. 	(Canceled)

8.	(Currently Amended) A wire harness production supporting method, which is configured to produce a wire harness by in turn laying out a plurality of electric wires on a wire laying out drawing on a plurality of display devices, comprising: 

obtaining a progress status of the production of the wire harness based on the time at which the one of the plurality of electric wires has been laid out having been stored in the storing section; 
presenting on the display section, an identification code of the one of the plurality of electric wires to be laid out; 
reading-in the identification code of the one of the plurality of electric wires to be laid out, each of the plurality of electric wires to be laid out being fitted with a respective identification mark thereon;
performing by a continuity checking section, a continuity checking processing on the plurality of electric wires to be laid out after an identification code reading-in reader reads the identification code;
judging as to whether the respective identification mark and the respective identification code of each of the plurality of electric wires to be laid out having been read-in are in correspondence with each other; and 
when a correspondence decision control section [[the judging]] judges the respective identification mark corresponds to the respective identification code, storing a time at which the identification mark has been read or a time at which a judging of the correspondence has been made.

9. 	(Currently Amended) A wire harness production supporting device, which is configured to produce a wire harness by in turn laying out a plurality of electric wires on a wire laying out drawing on a plurality of display devices, comprising: 
a processor; and 
a memory section on which [[the memory]] storing instructions to cause the processor to execute: 
memory section; 
obtaining a progress status of the production of the wire harness based on the time at which the one of the plurality of electric wires has been laid out having been stored in the storing memory section; 
presenting on the display section an identification code of the one of the plurality of electric wires to be laid out; 
reading-in the identification code of the one of the plurality of electric wires to be laid out, each of the plurality of electric wires to be laid out being fitted with a respective identification mark thereon; 
performing, by a continuity checking section, a continuity checking processing on the plurality of electric wires to be laid out after an identification code reading-in reader reads the identification code; 
judging as to whether the respective identification mark and the respective identification code of each of the plurality of electric wires to be laid out having been read-in are in correspondence with each other; and 
when a correspondence decision control section [[the judging]] judges the respective identification mark corresponds to the respective identification code, storing a time at which the identification mark has been read or a time at which a judging of the correspondence has been made.

10. 	(Currently Amended) The wire harness production supporting device according to claim 9, the memory section further storing instructions to cause the processor to perform: 
displaying the wire laying out drawing, and 
displaying the respective identification codes of the plurality of electric wires to be laid out in accordance with a wire laying out order of the plurality of electric wires to be laid out.


the memory section further storing instructions to cause the processor to perform: reading the bar codes or the two-dimensional codes.

12. 	(Currently Amended) The device for supporting wire harness production according to claim 9, the memory section further storing instructions to cause the processor to perform: 
displaying a progress status, including a proportion of a number of the electric wires laid out to a total number of the electric wires to be laid out.

13. 	(Currently Amended) The device for supporting wire harness production according to claim 9, the memory section further storing instructions to cause the processor to perform: 
continuity checking processing on the one of the plurality of electric wires to be laid out; and 
storing a time at which the continuity checking processing of the one of the plurality of electric wires to be laid out has been completed.
 

Reasons for Allowance
Claims 1, 3-4, 6, 8-13 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 7 of the response filed on 09 December 2021 reviewed carefully and the amendments of the claims dated on 09 December 2021 along with the examiner’s amendment would overcome the claim rejections based on 35 USC §112, 35 USC §102 and 35 USC §103. 

Regarding claims 1, 8 and 9, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
A wire harness production supporting device and a method comprising a processor, a time recording memory section to store a time, a progress status administrating and displaying control section, an identification code presenter and an identification code reader configured to read the identification code of the plurality of electric wires, a continuity checking section configured to perform a continuity checking after the identification code reading-in reader reads the identification code, and a correspondence decision control section configured to judge whether the respective identification mark and the respective identification code are in correspondence with each other, and the time recording section is configured to store a time at which the identification mark has been read or a time at which the judging of the correspondence has been made.

Prior art of record Fujiwara (JP 2008186360) teaches a wire harness assembly device including a progress indicating display device in which a measurement part measures the elapsed time from starting time and a control part provides the progress status of the wire harness assembly. Fujiwara does not teach a continuity checking section configured to perform a continuity checking on an electric wire or an identification code reader that reads a wire harness identification mark or a correspondence section configured to judge the identification marks after reading the codes. Prior art of record Kawase (JP 2016213160) teaches a wire harness producing device in which a display part displays the progress of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729